     Case 8:19-cr-00061-JVS Document 225 Filed 07/29/20 Page 1 of 3 Page ID #:3587



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14

15                            UNITED STATES DISTRICT COURT

16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

17                                  SOUTHERN DIVISION

18   UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS

19              Plaintiff,                    GOVERNMENT’S RESPONSE TO
                                              DEFENDANT’S EX PARTE REQUEST FOR
20                    v.                      BRIEFING SCHEDULE (CR 220)

21   MICHAEL JOHN AVENATTI,

22                           Defendant.

23

24         Plaintiff United States of America, by and through its counsel

25   of record, the United States Attorney for the Central District of

26   California and Assistant United States Attorneys Julian L. André and

27   Brett A. Sagel, hereby files its response to defendant MICHAEL JOHN

28   AVENATTI’s (“defendant”) ex parte request for briefing schedule
     Case 8:19-cr-00061-JVS Document 225 Filed 07/29/20 Page 2 of 3 Page ID #:3588



 1   relating to the government’s consolidated position regarding

 2   defendant’s violations of his conditions of temporary release and

 3   opposition to defendant’s motion to preclude review and use of the

 4   pre-trial services report (CR 220).        Because defendant did not seek

 5   the government’s position for his ex parte application as required

 6   under the local rules,1 the government submits this response to

 7   advise the Court of its position regarding the requested relief.

 8         As the government explained in its consolidated brief, the

 9   government believes the Court should evaluate the record and evidence

10   currently before it and then decide how it wishes to proceed

11   regarding defendant’s violation of his temporary release conditions.

12   (CR 217 § III.E.)     The Court has broad discretion under 18 U.S.C.

13   § 3142(i) to either terminate defendant’s temporary release or to

14   allow defendant to remain on temporary release.          The government

15   therefore defers to the Court’s judgment as to whether additional

16   briefing or information from either party is necessary at this time.

17         Defendant, however, should not be allowed to unnecessarily delay

18   the Court’s evaluation of defendant’s violations or engage in further

19   gamesmanship.    Defendant sought, and received, one week from the

20   finalization of the transcript of Jay Manheimer’s testimony to file

21   his brief regarding these issues (7/6/2020 RT 6:14-22, 9:23-10:18),

22   but chose to only address the purported privilege issues regarding

23   the Pre-Trial Services Report (CR 207), which had been released to

24   the parties weeks earlier.       And defendant’s instant ex parte

25   application, which was prepared in less than 24 hours and largely

26

27         1 The defense informed the government that it was filing the
     instant ex parte application at approximately 8:04 am on July 29,
28   2020, and then filed its ex parte application approximately six
     minutes later at 8:10 a.m.
                                      2
     Case 8:19-cr-00061-JVS Document 225 Filed 07/29/20 Page 3 of 3 Page ID #:3589



 1   already responds to the issues raised by the government, demonstrates

 2   that the defense is capable of addressing in a timely manner any

 3   remaining issues the Court identifies.

 4

 5    Dated: July 29, 2020                 Respectfully submitted,

 6                                         NICOLA T. HANNA
                                           United States Attorney
 7
                                           BRANDON D. FOX
 8                                         Assistant United States Attorney
                                           Chief, Criminal Division
 9

10                                               /s/
                                           JULIAN L. ANDRÉ
11                                         BRETT A. SAGEL
                                           Assistant United States Attorneys
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
